


Exhibit 10.16
Computer Programs and Systems, Inc.


Amended and Restated
2012 Restricted Stock Plan
for Non-Employee Directors


Effective as of May 10, 2012
(As Amended and Restated on January 27, 2014)


This Computer Programs and Systems, Inc. 2012 Restricted Stock Plan for
Non-Employee Directors (the “Plan”) is established by the Board of Directors of
Computer Programs and Systems, Inc., a Delaware corporation (the “Company”), has
been adopted by the Board of Directors of the Company (the “Board”) and will be
effective upon approval by the stockholders of the Company.


ARTICLE I
Purpose


The purpose of this Plan is to promote the interests of the Company and its
stockholders by granting restricted stock to the Non-Employee Directors of the
Company in order to: (1) attract and retain Non-Employee Directors by affording
them an opportunity to share in the future successes of the Company, (2)
strengthen the mutuality of interests between such Non-Employee Directors and
the Company’s stockholders and (3) provide the Non-Employee Directors with a
proprietary interest in maximizing the growth, profitability and overall success
of the Company.


ARTICLE II
Definitions


For purposes of this Plan, the following terms will have the meanings set forth
below:


“83(b) Election” is defined in Section 8.2.


“Award” means a grant of Restricted Stock under the Plan, subject to the terms
and conditions of the Plan and the applicable Award Agreement.


“Award Agreement” means a Restricted Stock Award Agreement between the Company
and a Non-Employee Director evidencing the terms and conditions of an Award of
Restricted Stock.


“Board” means the Board of Directors of the Company.


“Change in Control” will be deemed to have occurred if (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) or any two (2) or
more persons acting as a partnership, syndicate or other such group (other than
the Company, any trustee or other fiduciary holding securities under any
employee benefit plan of the Company, any company owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of Stock of the Company) is or becomes the “beneficial owner”
(as defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities; (ii) during
any period of two (2) consecutive years (not including any period prior to the
adoption of the Plan), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (i), (iii), or (iv) of this paragraph) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the two-year period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board; (iii) a merger or
consolidation of the Company with any other corporation is consummated, other
than a merger or consolidation that results in the voting securities of the
Company outstanding immediately prior thereto

1

--------------------------------------------------------------------------------




continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets. If any of the events enumerated in
clauses (i) through (iv) occur, the Board shall determine the effective date of
the Change in Control resulting therefrom, for purposes of the Plan.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the Compensation Committee of the Board, or such other
committee of the Board as may be appointed by the Board to administer the Plan.
The Committee shall at all times consist of two (2) or more members of the
Board, and the Committee members must (i) satisfy the requirements of Rule 16b-3
under the Exchange Act and (ii) meet any applicable independence standards
promulgated by the Nasdaq Stock Market or by any other stock exchange on which
the Company’s Stock is then listed. The Board may from time to time remove
members from, or add members to, the Committee. Vacancies on the Committee shall
be filled by the Board. The Committee shall select one of its members as
Chairman and shall hold meetings at such times and places as it may determine.


“Company” means Computer Programs and Systems, Inc., a Delaware corporation, or
any successor to such corporation.


“Disability” means a permanent and total disability as defined in the Company’s
long term disability insurance program; provided, however, that in the event no
such program is in effect, Disability shall mean a total and permanent
disability or incapacity resulting from medically demonstrable bodily injury or
disease (i) which prevents the Non-Employee Director from engaging in any
regular occupation for compensation or profit, (ii) which has continuously
existed for a period of at least six (6) months and (iii) for which the
Non-Employee Director would be eligible for or is in receipt of disability
benefits under the Federal Social Security Act. Disability will be determined by
the Board who may reasonably require the Non-Employee Director to undergo
examination by a qualified physician selected by the Board at any time or times
for the purposes of determining whether the Non-Employee Director incurred and
continues to have a Disability.


“Effective Date” is defined in Article V.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fair Market Value” means, unless otherwise determined by the Board, the closing
price on the date of determination for a share of Stock, or if there were no
sales on such date, the most recent prior date on which there were sales, as
reported by the Nasdaq Stock Market.


“Non-Employee Director” means any person who is a member of the Board who is
not, as of the date of a grant of Restricted Stock under the Plan, an employee
of the Company or any subsidiary of the Company.


“Plan” means this Computer Programs and Systems, Inc. 2012 Restricted Stock Plan
for Non-Employee Directors, as amended from time to time.


“Restricted Stock” means Stock issued pursuant to the Plan.


“Restricted Period” is defined in Section 7.3.


“Rule 16b-3” means the exemption under Rule 16b-3, promulgated by the Securities
and Exchange Commission under Section 16(b) of the Exchange Act, or any
successor to such rule, as in effect from time to time.


“Stock” means the $.001 par value common stock of the Company.



2

--------------------------------------------------------------------------------




ARTICLE III
Stock Subject to Plan; Adjustments


3.1    Stock Reserved. Subject to adjustments as provided in Section 3.3 below,
an aggregate of 100,000 shares of the Stock have been reserved by the Company
for the grant of Awards under the Plan. In the event that shares of Restricted
Stock are issued under the Plan and thereafter are forfeited, such forfeited
shares may again be issued under the Plan.


3.2    Type of Shares Distributable. Restricted Stock may consist, in whole or
in part, of authorized and unissued Stock, of Stock reacquired by the Company
through purchase in open market or private transactions, or of Stock that was
forfeited, as provided for in Section 3.1 above.


3.3    Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend or other distribution (whether in the form of
cash, shares of stock, other securities or other property), stock split, reverse
stock split, combination, repurchase, or exchange of shares of Stock or other
securities of the Company, or other similar corporate transactions or events or
change in corporate structure affecting the Stock such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits and potential benefits intended to be made available
under the Plan, then the Committee, in such a manner as it deems equitable,
shall make an appropriate substitution or adjustment in (i) the aggregate number
of shares reserved for issuance under the Plan, and (ii) the kind, number and
price of shares subject to outstanding Restricted Stock Awards granted under the
Plan; provided that the number of shares subject to any Award shall always be a
whole number. Such substitutions or adjustments shall be made as may be
determined by the Committee, in its sole discretion, and shall be conclusive and
binding for purposes of the Plan.


ARTICLE IV
Eligibility


Each individual who as of the date of any grant made pursuant to the Plan is a
Non-Employee Director of the Company shall be eligible to be selected by the
Committee to receive an Award of Restricted Stock under the Plan.


ARTICLE V
Effective Date; Duration


Upon adoption by the Board, the Plan becomes effective on the date the
stockholders of the Company approve the Plan (the “Effective Date”). The Plan
shall terminate ten (10) years from the Effective Date, unless terminated
earlier pursuant to Article IX, and no Awards may be granted thereafter.


ARTICLE VI
Administration


6.1    General. The Plan shall be administered by the Committee. Subject to the
terms of the Plan and applicable law, and in addition to other express powers
and authorizations conferred on the Committee by the Plan, the Committee shall
have full power and authority to: (i) select which Non-Employee Directors may
receive Awards under the Plan, (ii) determine the number of shares of Restricted
Stock to be awarded to a Non-Employee Director, (iii) determine the form, terms
and conditions of each Award Agreement, including without limitation the length
of the Restricted Period, (iv) interpret and administer the Plan and any
instrument or agreement relating to, or grant made under, the Plan, (v)
establish, interpret, amend, suspend, rescind or waive any rules and regulations
relating to the Plan, (vi) appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (vii) make any other determination
and take any other action that the Committee deems necessary to or desirable for
the administration of the Plan. Other provisions of the Plan notwithstanding,
the Board may perform any function of the Committee under the Plan, including
for the purpose of ensuring that transactions under the Plan by Non-Employee
Directors who are then subject to Section 16 of the Exchange Act in respect of
the Company are exempt under Rule 16b-3 under the Exchange Act. In any case in
which the Board is performing a function of the Committee under the Plan, each
reference to the Committee herein shall be deemed to refer to the Board, except
where the context otherwise requires.

3

--------------------------------------------------------------------------------






6.2    Committee Discretion Binding. Unless otherwise expressly provided under
the Plan, all designations, determinations, interpretations and other decisions
under or with respect to the Plan shall be within the sole discretion of the
Committee, may be made at any time, and shall be final, conclusive and binding
upon all persons, including the Company, any Non-Employee Director, any holder
or beneficial owner of Restricted Stock and any stockholder of the Company.


6.3    Limitation of Liability. Neither a member of the Committee nor a
Non-Employee Director shall be liable for any act or failure to act hereunder,
except in circumstances involving his or her bad faith, gross negligence or
willful misconduct, or for any act or failure to act hereunder by any other
member of the Committee or Non-Employee Director or by any agent to whom duties
in connection with the administration of the Plan have been delegated.


6.4    Indemnification. The Company shall indemnify members of the Committee
against any and all liabilities or expenses to which they may be subjected by
reason of any act or failure to act with respect to their duties on behalf of
the Plan, except in circumstances involving such person’s bad faith, gross
negligence or willful misconduct.


ARTICLE VII
Restricted Stock


7.1    Award of Restricted Stock; Award Agreement. The Committee may grant an
Award of Restricted Stock to a Non-Employee Director. Any Award of Restricted
Stock granted to a Non-Employee Director shall include a Restricted Period of at
least one (1) year. After the Committee determines that it will offer an Award
to a Non-Employee Director, it will advise the Non-Employee Director in writing,
by means of an Award Agreement, of the terms, conditions and restrictions, if
any, related to the Award, including the terms under which the Restricted Stock
may become vested and the number of shares the Non-Employee Director shall be
entitled to receive. The Award shall be accepted by the Non-Employee Director
upon execution of an Award Agreement in the manner determined by the Committee.


7.2    Purchase Price. Restricted Stock shall be offered under the Plan for such
consideration in cash, other property or services as is determined by the
Committee and set forth in the Award Agreement.


7.3    Restricted Period. At the time an Award of Restricted Stock is made, the
Committee shall establish a period of time during which the transfer of shares
of Restricted Stock shall be restricted and be subject to forfeiture, as
provided in Section 7.4 (the “Restricted Period”). The duration of the
Restricted Period and the limitations on transferability will be set forth in
the Award Agreement. The minimum Restricted Period, however, shall be one (1)
year from the date of the Award. Each Award may have a different Restricted
Period.


7.4    Risk of Forfeiture. In the event a Non-Employee Director shall cease to
be a director of the Company, for any reason other than those set forth in this
Section 7.4 or in Section 7.9, the Non-Employee Director, or former Non-Employee
Director, as the case may be, shall, for no consideration, forfeit to the
Company all shares of Restricted Stock issued pursuant to this Plan that have
not previously vested. Upon recommendation of the Chief Executive Officer and
unanimous approval by the Committee (except that if the Non-Employee Director
whose Restricted Stock is at issue is a member of the Committee, then that
Non-Employee Director will abstain from the decision), the Committee may choose
to accelerate the vesting of all or any portion of the shares of Restricted
Stock that had not vested prior to the date on which such Non-Employee Director
shall cease to be a director of the Company. In the event of such an
acceleration of vesting, a stock certificate shall be delivered in accordance
with Section 7.8 below.


7.5    Transferability of Awards. Except as otherwise provided by the Committee,
no Restricted Stock awarded under this Plan shall be transferred, sold,
exchanged, pledged or otherwise disposed of by a Non-Employee Director during
the Restricted Period, other than (i) by the Non-Employee Director’s last will
and testament, (ii) by the applicable laws of descent and distribution or (iii)
as otherwise determined by the Committee. The provisions of the Plan shall apply
to and be binding upon the beneficiaries, distributees and personal
representatives, and any successors in interest, of such Non-Employee Director.



4

--------------------------------------------------------------------------------




7.6    Stock Certificate Representing Restricted Stock. At the time of each
grant, the Company shall issue stock certificates that evidence Restricted Stock
pending the lapse of applicable restrictions, and that bear a legend making
appropriate reference to such restrictions substantially in the form provided
below:


The transferability of this certificate and the shares of stock represented by
this certificate are subject to the terms and conditions (including forfeiture)
of the Computer Programs and Systems, Inc. 2012 Restricted Stock Plan for
Non-Employee Directors and an Award Agreement entered into by the registered
owner and Computer Programs and Systems, Inc. Copies of such Plan and Agreement
are on file in the offices of Computer Programs and Systems, Inc.


7.7    Escrow of Stock. To facilitate the enforcement of the transfer
restrictions prior to vesting, the Company shall require that the stock
certificate(s) evidencing shares of Restricted Stock be held in custody by a
designated escrow agent (which may, but need not be, the Company) until the
restrictions thereon have lapsed. The Company may require the Non-Employee
Director to execute a stock power endorsed in blank related to the shares
covered by the Award.


7.8    Issuance of Shares Upon Vesting. Upon the expiration or termination of
the Restricted Period and the satisfaction of any other conditions prescribed by
the Committee, the restrictions applicable to the Restricted Stock shall lapse
and a stock certificate for the number of shares of Restricted Stock with
respect to which the restrictions have lapsed shall be delivered as soon as
administratively possible, free of all such restrictions and legends, except any
that may be imposed by law. A new stock certificate for the balance of any
shares that remain Restricted Stock shall be issued with appropriate restrictive
legends and may be held in escrow pursuant to Section 7.7 above, pending the
lapse of such restrictions with respect to those shares.


7.9     Accelerated Vesting. In the event of (i) a Change in Control of the
Company, (ii) the death of the Non-Employee Director or (iii) the Disability of
the Non-Employee Director, the Restricted Period will be deemed to have lapsed
and all conditions will be deemed to have been satisfied, and all Awards granted
to such Non-Employee Director under this Plan shall become one hundred percent
(100%) vested as of the date of the Change in Control, the death or the
Disability, as the case may be, and a stock certificate shall be delivered in
accordance with Section 7.8 above.


7.10    Voting and Dividend Rights. The Non-Employee Director will be entitled
to voting rights and dividend rights during the Restricted Period. The
Non-Employee Director will be entitled to retain cash dividends even if the
shares of Restricted Stock are later forfeited.


ARTICLE VIII
Withholding of Tax; 83(b) Election


8.1    Withholding of Tax. To the extent that the receipt of the Restricted
Stock or the lapse of any restrictions results in income to a Non-Employee
Director for federal or state income tax purposes, the Non-Employee Director
shall deliver to the Company at the time of such receipt or lapse, as the case
may be, such amount of money or shares of unrestricted Stock as the Company may
require to meet its withholding obligation under applicable tax laws or
regulations, and, if the Non-Employee Director fails to do so, the Company is
authorized to withhold from any cash or Stock remuneration then or thereafter
payable to the Non-Employee Director any tax required to be withheld.


8.2    83(b) Election. Section 83(b) of the Code allows a recipient of
Restricted Stock to elect to immediately recognize ordinary compensation income
in an amount equal to the Fair Market Value of the Restricted Stock on the date
of the grant (an “83(b) Election”). A Non-Employee Director of the Company may
make an 83(b) Election only with the prior written approval of the Committee.



5

--------------------------------------------------------------------------------




ARTICLE IX
Amendment; Termination


Unless applicable laws, regulations, or Nasdaq Stock Market listing standards
provide otherwise, the Committee may at any time terminate the Plan or make such
changes in or additions to the Plan as it deems advisable without further action
on the part of the Company’s stockholders, provided that no such termination or
amendment shall adversely affect or impair any then outstanding Award without
the consent of the Non-Employee Director holding that Award.


ARTICLE X
General Provisions


10.1    No Right to Continued Service. Neither the Plan nor any action taken
hereunder shall be construed as giving any Non-Employee Director the right to
continue to serve as a director of the Company or otherwise to be retained in
the service of the Company.


10.2    No Right to Awards. Non-Employee Directors shall not have any claim to
be granted Restricted Stock and there is no obligation for uniformity of
treatment of Non-Employee Directors. The terms and conditions of Awards need not
be the same with respect to each recipient.


10.3    Compliance with Legal and Nasdaq Stock Market Requirements. The Plan,
the granting of Awards thereunder, and the other obligations of the Company
under the Plan and any Award Agreement, shall be subject to all applicable
federal and state laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required. The Company, in its
discretion, may postpone the issuance or delivery of Shares under any Award
until completion of such listing with the Nasdaq Stock Market or registration or
qualification of such Stock or other required action under any state, federal or
foreign law, rule or regulation as the Company may consider appropriate, and may
require any Non-Employee Director to make such representations and furnish such
information as the Company may consider appropriate in connection with the
issuance or delivery of Shares in compliance with applicable laws, rules and
regulations.


10.4     Compliance with Rule 16b-3 of the Exchange Act. If any provision of the
Plan or any Award Agreement relating to a person subject to Section 16 of the
Exchange Act does not comply or is inconsistent with the requirements of Rule
16b-3 under the Exchange Act, such provision shall be construed or deemed to be
amended or to be null and void to the extent necessary to conform to such
requirements.


10.5    Governing Law. The validity, construction and effect of the Plan, any
rules and regulations relating to the Plan, and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware, excluding any
choice of law provisions which may indicate the application of the laws of
another jurisdiction.


10.6    Headings. Headings are given to the Articles and sections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provisions thereof.


10.7    Plan Expenses. The expenses of the Plan shall be borne by the Company.

6